Citation Nr: 0611018	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-31 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability (post-operative residuals of a dislocated 
semilunar cartilage), now rated 20 percent disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, now rated 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO decision that denied a claim 
for an increased rating for post-operative residuals of a 
dislocated semilunar cartilage of the right knee (now rated 
20 percent disabling); and for a TDIU rating.  In a later 
December 2002 decision, the RO also awarded service 
connection and a 10 percent rating for traumatic arthritis of 
the right knee.  The veteran disagrees with the assigned 
ratings and the denial of the TDIU rating claim. 

The Board REMANDS this appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action is required of him.


REMAND

In the judgment of the Board, additional development is 
needed.  

During service in 1954, the veteran twisted his right leg and 
injured the cartilage of his right knee.  He underwent 
excision of semilunar cartilage of the right knee joint as 
well as a meniscectomy later in 1954.  In 1982, he underwent 
a right tibial osteotomy due to degenerative joint disease 
involving the right knee.  

The veteran filed a claim for an increased rating for the 
right knee disability in November 2002.  

The RO should obtain additional VA medical records.  The 
veteran's right knee disabilities are service-connected, and 
the record indicates that he received VA treatment in the 
late 1990s for his knees.  The claims folder includes 
evidence of non-VA treatment from 2003 through 2004.  
However, it is not clear whether the veteran continued to 
receive any VA treatment for his right knee disabilities 
since that time.  On remand, the RO should ascertain whether 
the veteran has received any VA treatment for his right knee 
from 2001 to the present.  If he responds affirmatively, the 
RO should then obtain copies of those VA treatment records.  
The RO should also obtain copies of any non-VA medical 
records for right knee treatment from January 2004 to the 
present.

The veteran underwent a VA examination in December 2002.  
However, a current examination is needed for several reasons.

First, the December 2002 examination does not appear to have 
discussed whether there was functional loss due to pain under 
38 C.F.R. § 4.40 (2005) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) (when a veteran alleges functional loss due to pain, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered).  Under 38 C.F.R. § 4.40, disability of the 
musculoskeletal system includes functional loss due to pain, 
if supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, so a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, the 
joint disability factors to be considered include increased 
or limited motion, weakness, fatigability, or painful 
movement, swelling, deformity or disuse atrophy.  The 
November 2002 VA examination is not detailed enough to permit 
a DeLuca analysis.  The findings with regard to functional 
loss due to pain must be specific, and the examinations upon 
which rating decisions are based must adequately portray the 
extent of functional loss due to pain on use or due to flare-
ups.  DeLuca, 8 Vet. App. at 206.  "[F]unctional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).

Second, the veteran was briefly hospitalized in March 2003, 
that is, after the November 2002 VA examination, because of 
right knee swelling.  During the hospitalization, he 
underwent arthrocentesis.  In light of the post-examination 
hospitalization, the level of disability associated with the 
veteran's two separately service-connected right knee 
disabilities is not clear at this point.

Third, the November 2002 VA examination included an X-ray 
report that identified not only severe osteoarthritis of the 
right knee with the possibility of previous trauma to the 
lateral compartment, but also flattening of the femoral 
condyle with possible fracture of the lateral tibial plateau 
and the head of the fibula.  However, the reviewing 
radiologist was not certain.  By contrast, during the 
veteran's brief March 2003 hospitalization, X-rays showed 
severe degenerative changes in the right knee with joint 
space narrowing, subchondral sclerosis, and osteophyte 
formation.  The diagnosis on X-ray was severe three-
compartment degenerative change with medial compartment bone 
on bone contact.  Hospital discharge diagnoses included right 
knee effusion (that was probably related to arthritis) and 
probable hyperthyroidism.  In light of the varying 
descriptions of the veteran's right knee condition, an 
examination and all necessary diagnostic tests would be 
helpful in ascertaining whether the veteran continues to 
present evidence of fracture involving the tibia and fibula.  

The Board also notes that any decision as to the claims for 
increased ratings for either of the right knee disabilities 
potentially affects the underlying evidence for the separate 
claim for a TDIU rating.  Therefore, the TDIU rating claim is 
inextricably intertwined with the increased rating claims, 
and the RO should also readjudicate that claim on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain whether the veteran has 
received any VA treatment for his right 
knee from 2001 to the present.  If the 
veteran responds that he has indeed 
received VA treatment for his knees from 
2001 to the present, then obtain copies 
of those VA treatment records. 

2.  Also obtain copies of any non-VA 
medical records for right knee treatment 
from January 2004 to the present.

3.  Schedule the veteran for a VA 
examination to assess the current nature 
and severity of his service-connected 
right knee disabilities.  Provide the 
claims folder to the examiner.  The 
examiner should discuss all impairments 
associated with the veteran's right knee 
disabilities, and provide all ranges of 
motion.  The examiner should discuss all 
functional impairment due to pain, 
flare-ups, weakness, incoordination, 
fatigability, or excessive use.  The 
examiner should also describe and 
diagnose all clinical findings of the 
veteran's right knee, including whether 
the veteran's right knee continues to 
present evidence of a fracture involving 
the tibia and fibula.

3.  Then, readjudicate the claims for 
increased ratings for post-operative 
residuals of dislocated semilunar 
cartilage of the right knee (now rated 
20 percent) and for traumatic arthritis 
of the right knee (now rated 
10 percent).  Also readjudicate the 
inextricably intertwined claim for a 
TDIU rating.  If any decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then return the case to the Board for 
review, as appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat the claims expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


